Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      13-MAY-2019
                                                      02:40 PM




                          SCWC-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAII


     TARA AOYAGI LUMFORD, Respondent/Plaintiff-Appellant/Cross-
                              Appellee,

                                vs.

   GLENN YOSHIO OTA, also known as GLENN OTA, individually and as
     Personal Representative of the Estate of JANIS YUKIE OTA,
      deceased, Petitioner/Defendant-Appellee/Cross-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CIV. NO. 15-1-1336)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)
           Petitioner/Defendant-Appellee/Cross-Appellant Glenn
 Yoshio Ota’s Application for Writ of Certiorari, filed on April
 1, 2019, is hereby rejected.
           DATED: Honolulu, Hawaii, May 13, 2019.
                                  /s/ Mark E. Recktenwald
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson